Citation Nr: 0701646	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  98-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for residuals of a 
spinal injury.

2.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for 
residuals of a head injury and, if so, whether the 
reopened claim should be granted.


WITNESSES AT HEARINGS ON APPEAL

Appellant and S.C., his friend.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from August 1948 to 
February 1950.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

By way of background, the Board notes that, in an unappealed 
September 1994 rating decision, the RO denied service 
connection for residuals of a spinal injury and residuals of 
a head injury.  The veteran was notified the RO's action but 
did not appeal and it became final.

In a June 1998 rating decision, the RO found that a timely 
notice of disagreement (NOD) was not received regarding the 
September 1994 decision, and that new and material evidence 
was not submitted to reopen the veteran's claim for service 
connection for residuals of a closed head injury.  At that 
time, the RO reopened the veteran's previously denied claim 
for service connection for residuals of a spinal injury, and 
then denied it on the merits.  In September 1998, the veteran 
testified during a personal hearing at the RO and, in 
November 2000, he testified during a hearing at the RO before 
the undersigned Veterans Law Judge.

In a January 2001 decision, the Board determined that a 
timely NOD regarding the September 1994 rating decision was 
not filed; denied reopening of the claim for service 
connection for residuals of a closed head injury; and 
remanded the claim for service connection for residuals of a 
spinal injury to the RO for additional evidentiary 
development.

Subsequently, the veteran submitted a timely NOD as to an 
August 2002 rating decision that determined that the 
September 1994 rating decision that denied service connection 
for residuals of spinal and head injuries was not clearly and 
unmistakably erroneous (CUE).  In March 2003, the Board 
remanded the case to the RO for additional evidentiary 
development and issuance of a statement of the case (SOC) as 
to the matter of whether there was CUE in the September 1994 
rating decision.  That document also reintroduced the issue 
of whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for the 
residuals of a head injury.  There is no prejudice in 
consideration of this matter as explained below.

In a September 2004 decision, the Board denied the veteran's 
claim for service connection for defective hearing, and 
remanded the matters of entitlement to service connection for 
residuals of a spinal injury and whether new and material 
evidence was submitted to reopen a claim of entitlement to 
service connection for residuals of a head injury to the RO.  

In September 2006, a SOC was issued as to the veteran's claim 
regarding whether the September 1994 rating decision 
contained CUE, however, a timely substantive appeal as to 
this matter is not presently of record.  As such, the Board 
will confine its consideration to the issues as set forth on 
the decision title page. 

The Board also points out that, in April 2004, it appears 
that the RO implicitly considered the claim for service 
connection for residuals of a head injury as reopened 
(according to the supplemental statement of the case (SSOC) 
of that date).  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim. See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108 (West 2002).

The veteran's claims for service connection for residuals of 
head and spinal injuries are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.

FINDINGS OF FACT

1.	A September 1994 unappealed rating decision, in 
pertinent part, denied service connection for residuals 
of a head injury; the RO notified the veteran of its 
determination and he did not appeal that action.

2.	The evidence added to the record since the September 
1994 rating decision does bear directly and 
substantially upon the specific matter under 
consideration regarding service connection for residuals 
of a head injury, and is so significant as to warrant 
readjudication of the merits of the claim on appeal.


CONCLUSION OF LAW

Evidence received since the September 1994 RO decision that 
denied entitlement to service connection for residuals of a 
head injury is new and material, and the claim of entitlement 
to service connection for residuals of a head injury is 
reopened.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104(b), 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 3.303, 
3.304 (2001, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).

In October 2001, November 2004, and February 2006, the RO 
provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  As 
well, the appellant was advised, by virtue of a detailed 
August 1998 SOC, of the pertinent law, and what the evidence 
must show in order to substantiate his claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which meet notice requirements of VCAA).  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 2006), 
aff'd, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  It appears in this case 
that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folders, other than that which the Board will be 
seeking through the development mentioned in the Remand 
portion of this decision, below.  The record on appeal is 
sufficient to resolve the matter as to whether the claim 
should be reopened.

II.	New and Material Evidence

The RO, in a decision dated in September 1994, in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for residuals of a head injury.  The RO found at 
the time that the veteran had no disabling residuals of his 
accident in service.  The veteran was notified of the 
determination and did not appeal the RO's action; the 
decision became final based upon the evidence then of record.

The evidence of record at the time of the September 1994 RO 
decision that denied service connection for residuals of a 
head injury included the veteran's service medical records 
(SMRs).  The SMRs indicate that on November 6, 1949 the 
veteran was injured in a motorcycle accident.  He sustained a 
moderately severe concussion, probable skull fracture (with 
no fracture by x-ray), and multiple superficial abrasions.  
According to clinical entries dated two days later, he was 
unconscious for 6 to 8 hours.  His only injury was a brush 
burn of the lumbosacral area and bleeding from the right ear.  
Skull x-rays were reported as negative, but it was suspected 
that a fracture existed that could not be demonstrated.  Two 
days after the accident he was reported dazed, with 
considerable nausea, and rather severe headaches.  The 
records document that he was hospitalized for 38 days.  

A November 1949 affidavit from an investigating officer who 
witnessed the veteran's accident is to the effect that the 
motorcycle on which the veteran was a passenger was moving 
about 55 miles per hour.

The February 1950 separation examination report reflects the 
veteran's history of a skull and cerebral hemorrhage 
secondary to a motorcycle accident.

Post service, an August 1994 VA neurological examination 
report indicates the veteran denied headaches as a result of 
his skull fracture in service, and denied any history of 
seizures or syncope.  He had no weakness or numbness of the 
extremities.  The clinical impression was closed head injury 
associated with a skull fracture with no evidence of any 
neurological aftermath from symptoms or neurological signs.

The September 1994 RO rating decision was final based upon 
the evidence then of record.  However, the claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). In 
making this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
September 1994 decision which was the previous final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  

Recent changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
was filed in August 1997, the regulations in effect prior to 
August 29, 2001 are for application.  

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

As noted, an application to reopen the veteran's claim was 
received by the RO in August 1997.  The evidence added to the 
record since the September 1994 rating that denied the 
veteran's claim includes VA and non-VA medical records and 
examination reports, dated from 1975 to 2006, and the 
veteran's and others' oral and written statements in support 
of his claim.

A September 1975 private medical report reflects the 
veteran's history of a low back injury in 1968 with residual 
soreness.  It was noted that he was a logger who was injured 
in November 1974 and, in January 1975, was diagnosed with 
degenerative disc disease in the lower cervical region.
 
Private medical records, dated in August and October 1977, 
reflect that the veteran underwent a myelogram in July 1977, 
had a headache for one week following the procedure, and 
developed low back pain in the following weeks.

In October 1997 and February 2002 written statements, K.M.K., 
D.C., said he reviewed the veteran's medical file from 1949 
and opined that there was an obvious history of severe trauma 
to the cervical spine that resulted in ankylosing, disc 
degeneration, and osteoarthritis, shown on x-ray as an old 
injury and consistent with the mechanics of the in-service 
motor vehicle accident.  

During his November 2000 Board hearing, the veteran testified 
that his residuals of his head injury included headaches.

An August 2001 VA orthopedic examination report includes an 
impression of segmental ankylosing spondylitis that, in the 
VA examiner's opinion, was not related to the veteran's 
injury in service in 1949.  

In a January 2002 written statement, S.S.H., D.C. opined that 
the veteran had traumatic arthritis of cervical and lumbar 
spine due to trauma, with post-traumatic spondylitis, 
moderate to severe headaches, and left lower extremity 
numbness due to the November 1949 motor vehicle accident.

In March 2002 and May 2006 medical evaluation reports, C.B., 
M.D., a neuro-radiologist, said he reviewed the veteran's 
service and post service medical records, medical literature, 
and other physicians' statements, and opined that the 
veteran's advanced lumbar and cervical spine 
pathology/neurologic signs/symptoms were likely secondary to 
his service-connected event.  Dr. C.B. further opined that 
the veteran's residuals of his closed head injury included 
chronic headaches because no other etiology for the headaches 
has been documented.

According to an August 2003 VA orthopedic examination report, 
a VA examiner reviewed the veteran's medical records, 
performed a clinical examination, and opined that the 
degenerative arthritic changes seen on x-ray of the veteran's 
cervical, thoracic, and lumbar spine were more probably than 
not related to his years of hard manual laboring in the 
timber and sheet metal industries, rather than associated 
directly with a motor vehicle accident or with ankylosing 
spondylitis.

In an April 2006 signed statement, H.G.B., M.D., a vascular 
surgeon, said he reviewed the veteran's medical records, and 
concurred with Dr. C.B. that the (veteran's) severe injury to 
the head resulting in a basilar skull fracture (resulting in 
drainage from the right ear that was undoubtedly blood and 
cerebral spinal fluid) also resulted in severe soft tissue 
injury to the cervical and, to a lesser extent, the thoracic 
lumbar spine.  Dr. H.G.B. noted that the veteran was a 
lumberjack that could have caused his degenerative arthritis 
but, after a thorough literature search, the physician was 
unable to document any studies showing that normal wear and 
tear caused by being a lumberjack caused changes similar to 
those seen in the veteran.  Dr. H.G.B. said the veteran's 
chronic headaches, documented since the 1970s, had their 
basis by two mechanisms, sequelae of his closed head injury 
(noted by Dr. C.B.) and could also be caused, in part, by the 
severe cervical spine degenerative arthritis.  Dr. H.G.B. 
opined that it was as likely as not that the changes now seen 
in the veteran's cervical spine x-rays, the symptoms of 
chronic neck pain and loss of range of motion, and the 
neurological physical findings in the record, were caused by 
the cervical spine in 1949.  Dr. H.G.B. said it was as likely 
as not that the veteran's headaches were the direct sequelae 
of the closed head injury and cervical spine injury incurred 
in the motorcycle accident in 1949.

The evidence received since the September 1994 RO decision 
consists of medical records and reports, dated from 1977 to 
2006.  The March 2002, April 2006, and May 2006 written 
statements from Drs. C.B. and H.G.B. reflect the physicians' 
review of the veteran's medical records and their opinions 
that his chronic headaches are direct sequelae of the closed 
head injury and cervical spine injury incurred in service in 
the 1949 motor vehicle accident in service.  That evidence is 
new, and does bear directly on the question of whether the 
appellant is entitled to service connection for residuals of 
a head injury.  In the Board's opinion, this evidence 
provides a more complete picture of the veteran's disability 
and its origin, and thus does bear directly and substantially 
upon the specific matter under consideration and is so 
significant as to warrant reconsideration of the merits of 
the claim on appeal.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim of 
entitlement to service connection for residuals of a head 
injury.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim of service connection for residuals 
of a head injury, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a head 
injury is reopened, and the appeal is, to that extent, 
granted.


REMAND

The veteran seeks service connection for residuals of head 
and spinal injuries that he maintains are due to his November 
1949 motorcycle accident in service.

During his November 2000 Board hearing, he testified that he 
experienced shoulder, neck, and low back pain and headaches 
due to his spinal and head injuries in service. 

However, there appear to be some differing medical opinions 
as to the origins of the veteran's claimed symptoms in the 
record.  

The September 1975 private medical report reflects the 
veteran's history of intercurrent low back injuries in 1968 
and November 1974.  It was also noted that he was a logger 
who was diagnosed in January 1975 with degenerative disc 
disease in the lower cervical region.

Private medical records dated in August and October 1977 
reflect that the veteran underwent a myelogram in July 1977, 
had a headache for one week following the procedure, and 
developed low back pain in the following weeks.

However, according to the August 1994 VA neurological 
examination, the veteran denied headaches as a result of his 
skull fracture in service, and denied any history of seizures 
or syncope.  He had no weakness or numbness of the 
extremities.  The impression was closed head injury 
associated with a skull fracture with no evidence of any 
neurological aftermath from symptoms or neurological signs.

October 1997 and February 2002 written statements from 
K.M.K., D.C., are to the effect that there was an obvious 
history of severe trauma to the cervical spine that resulted 
in ankylosing, disc degeneration, and osteoarthritis, shown 
on x-ray as an old injury and consistent with the mechanics 
of the in-service motor vehicle accident.  

But, the August 2001 VA orthopedic examination report 
includes an impression of segmental ankylosing spondylitis 
that, in the VA examiner's opinion, was not related to the 
veteran's injury in service in 1949.  

In a January 2002 written statement, S.S.H., D.C., opined 
that the veteran had traumatic arthritis of cervical and 
lumbar spine due o trauma, with posttraumatic spondylitis, 
moderate to severe headaches and left lower extremity 
numbness due to a November 1949 motor vehicle accident.

Then, in the March 2002 and May 2006 written statements, Dr. 
C.B., the neuroradiologist, opined that the veteran's 
advanced lumbar and cervical spine pathology/neurologic 
signs/symptoms were likely secondary to his service-connected 
event.  Dr. C.B. further opined that the veteran's residuals 
of his closed head injury included chronic headaches because 
no other etiology for the headaches has been documented.

Although, in the August 2003 VA orthopedic examination 
report, the VA examiner opined that the degenerative 
arthritic changes seen on x-ray of the veteran's cervical, 
thoracic, and lumbar spine were more probably than not 
related to his years of hard manual laboring in the timber 
and sheet metal industries, rather than associated directly 
with a motor vehicle accident or with ankylosing spondylitis.

Then, in a July 2004 written statement, A.J.W., M.D., opined 
that it appeared the veteran sustained traumatic injury to 
his cervical and lumbar spine during his initial motor 
vehicle accident, based on review of the available medical 
records.  Dr. A.J.W. said that without medical records during 
the interim years, it was not possible to make an absolute 
statement regarding the relationship of the veteran's initial 
accident to his subsequent complaints and apparent 
disability.

In an April 2006 signed statement, S.S., a Assistant 
Professor of Mathematics and Physics at Arkansas State 
University, said that he used the information provided in the 
veteran's initial accident report and gathered by others to 
estimate that the force of initial impact with the victim and 
the asphalt pavement to be between 320 and 815 pounds.  

Subsequently, in his April 2006 signed statement, Dr. H.G.B., 
the vascular surgeon, opined that it was as likely as not 
that the changes now seen in the veteran's cervical spine x-
rays, the symptoms of chronic neck pain and loss of range of 
motion, and the neurological physical findings in the record, 
were caused by the cervical spine in 1949.  Dr. H.G.B. said 
it was as likely as not that the veteran's headaches were the 
direct sequelae of the closed head injury and cervical spine 
injury incurred in the motorcycle accident in 1949.

Here, the Board notes that the veteran has not undergone a VA 
neurological examination since August 1994.  Given the 
recently submitted private medical opinions attributing the 
veteran's claimed headaches to service, the Board is of the 
opinion that he should undergo a new VA examination to 
determine the etiology of any residuals of a closed head 
injury found to be present.  Furthermore, in light of Drs. 
C.B. and H.G.B.'s opinions that attribute the veteran's back 
pain to service, further orthopedic evaluation is also deemed 
appropriate.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103 and 5103A, and any other 
applicable legal precedent, by way of 
a written notice to the veteran.  Such 
notice should specifically apprise him 
of the evidence and information 
necessary to substantiate his claims 
and inform him whether he or VA bears 
the burden of producing or obtaining 
that evidence or information, and of 
the appropriate time limitation within 
which to submit any evidence or 
information.  The veteran should also 
be provided with an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the service 
connection claims on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.	The RO should request all medical 
records regarding the veteran's 
treatment by VA for the period from 
May 2001 to the present, if any.

3.	Then, the veteran should be scheduled 
for VA orthopedic and neurologic 
examinations, to be performed by 
physicians who have not previously 
examined him, to determine the 
etiology of any residuals of spinal 
and head injuries found to be present.  
The claims files should be available 
to the examiners prior to the 
examination.  A complete history of 
the claimed disorders should be 
obtained from the veteran, including 
any post-service intercurrent back 
injury (e.g., in 1968 and 1974).

a.	The orthopedic examiner is 
requested to address the 
following:

i.	the examiner should identify 
all currently present spinal 
disorders found to be 
present.  For each such 
disorder identified, the 
examiner should provide an 
opinion as to whether it is 
at least as likely as not 
(i.e., to at least a 50-50 
degree of probability) that 
the disorder is 
etiologically related to the 
veteran's military service 
(including the findings 
noted in the 1949 service 
medical records), or whether 
such an etiology or 
relationship is unlikely 
(i.e., less than a 50-50 
probability).  

ii.	The physician should also 
opine as to whether any 
currently diagnosed spinal 
disorder is related to any 
post- service intercurrent 
injury, including the 
veteran's reputed 1968 or 
1974 injuries.  If the 
physician determines that 
the veteran has a current 
spinal disorder related to a 
post-service injury, to the 
extent possible, the 
physician is requested to 
separate all symptomatology 
related to the veteran's 
post- service injury from 
the symptomatology related 
to any residuals of in-
service injuries found to be 
present.

iii.	In rendering an opinion, the 
examiner is particularly 
requested to address the 
opinions offered by the VA 
examiner in August 2001 (to 
the effect that the 
veteran's ankylosing 
spondylitis was not related 
to the 1949 in-service 
injury); by C.B., M.D., in 
March 2002 and May 2006 (to 
the effect that the 
veteran's advanced lumbar 
and cervical spine pathology 
were likely secondary to his 
service-connected injury); 
by the VA orthopedic 
examiner in August 2003 (to 
the effect that the 
degenerative arthritic 
changes seen on x-ray of the 
veteran's cervical, 
thoracic, and lumbar  spines 
were more probably related 
to his years of hard manual 
labor in the timber and 
sheet metal industries, 
rather than to the motor 
vehicle accident or with 
ankylosing spondylitis); by 
S.S., an Assistant Professor 
of Mathematics, in April 
2006 (estimating that the 
force of initial impact in 
1949 of the veteran and the 
asphalt pavement was between 
320 and 815 pounds); and by 
H.G.B., M.D., in April 2006 
(to the effect that the 
veteran sustained soft 
tissue injury to the 
cervical and thoracic lumbar 
spines in service in 1949). 
		

b.	The neurologic examiner is 
requested to address the 
following:

i.	the examiner should identify 
all currently present 
neurologic disorders found 
to be present.  For each 
such disorder identified, 
the examiner should provide 
an opinion as to whether it 
is at least as likely as not 
(i.e., to at least a 50-50 
degree of probability) that 
the disorder is 
etiologically related to the 
veteran's military service 
(including the findings 
noted in the 1949 service 
medical records), or whether 
such an etiology or 
relationship is unlikely 
(i.e., less than a 50-50 
probability).

ii.	In rendering an opinion, the 
examiner is particularly 
requested to address the 
opinions offered by the VA 
examiner in August 1994 (to 
the effect that the veteran 
sustained a closed head 
injury with no evidence of 
any neurological aftermath 
from symptoms or 
neurological signs); by 
C.B., M.D., in March 2002 
and May 2006 (to the effect 
that the veteran's residuals 
of his closed head injury 
included chronic headaches 
because no other etiology 
for the headaches was 
documented);  by S.S., an 
Assistant Professor of 
Mathematics in April 2006 
(estimating that the force 
of initial impact in 1949 of 
the veteran and the asphalt 
pavement was between 320 and 
815 pounds); and by H.G.B., 
M.D., in April 2006 (to the 
effect that the veteran 
sustained a basilar skull 
fracture and that his 
chronic headaches were 
squelae of his closed head 
injury and could also be 
caused in part by the severe 
cervical spine degenerative 
arthritis).

c.	 Both Examiners  

i.	NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for 
and against a conclusion is 
so evenly divided that it is 
as medically sound to find 
in favor of causation as it 
is to find against it.

ii.	A complete rationale should 
be given for all opinions 
and conclusions expressed.  
The claims files must be 
made available to the 
examiners for review in 
conjunction with the 
examinations, for a proper 
understanding of the 
veteran's medical history.  
The examination reports are 
to reflect whether such a 
review of the claims file 
was made.

4.	Thereafter, the RO should readjudicate 
the appellant's claims for entitlement 
to service connection for residuals of 
head and spinal injuries.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the September 2006 SSOC. 
An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


